DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Amendment/Request for Reconsideration filed on 17 July 2022.
Claims 1 – 9 are pending. Claims 10 – 26 are cancelled by Applicant.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 14 November 2019, 22 December 2020, 6 January 2022, and 14 July 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the Specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the Specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV (US 8,479,969 B1), hereinafter Shelton, in view of Meloul et al. (US 2018/0049738 A1), hereinafter Meloul. 
 
Please note, Huitema (US 5,713,505 A1) is incorporated by reference with Shelton and will be used in the current rejection.  For ease of understanding, annotations will specify the reference being relied upon for a limitation.

Regarding claim 1, Shelton discloses a surgical instrument assembly (Shelton– 1200, 1300, fig. 26) configured to be attached to and detached from a surgical robot (Shelton – 1000, fig. 23), wherein said surgical instrument assembly comprises: a housing (Shelton – 1301, fig. 26); four rotatable drive elements (Shelton – 1304, fig. 31) operably engageable with the surgical robot; an articulation system (Shelton – 2007, described in col. 30, ll. 26 – 64) driveable by a one of said rotatable drive elements (Shelton – col. 30, l. 65 – col. 31, l. 43 describes the articulation gear assembly 2270 includes an articulation spur gear 2272 that is coupled to a corresponding fourth one of the driven discs or elements 1304); a shaft (Shelton – 2008, fig. 26); an end effector (Shelton – 2012, fig. 26) configured to be articulated relative to said shaft in a first direction and a second direction by way of said articulation system (Shelton – col. 30, ll. 26 – 64 describes articulation system 2007 includes an articulation joint 2011 that enables the surgical end effector 2012 to be articulated about an articulation axis AA-AA that is substantially transverse to the longitudinal tool axis LT-LT); and an articulation bailout (Huitema – 31, fig. 3), comprising: position indication means (Huitema – 69, fig. 3) for displaying an articulated position of said end effector during a use of said articulation bailout (Huitema – fig. 2 shows and implies lever arm 69 may serve as an articulation position indicator); and a manually-actuatable member (Huitema – 37, 38, fig. 3) configured to manually actuate said articulation system in said first direction and said second direction.
	Shelton does not explicitly disclose a bailout engagement feature wherein said bailout engagement feature is configured to prevent said manually-actuatable member from operably engaging said articulation system until said articulation bailout is activated.
	However, Meloul teaches a bailout engagement feature (32, fig. 2) wherein said bailout engagement feature is configured to prevent said manually-actuatable member (29, fig. 2) from operably engaging said articulation system until said articulation bailout is activated ([0082] describes when the neutral activation button 32 is engaged, the articulation system is locked preventing the roller-type button 29 from operably engaging the articulation system until the articulation bailout is activated or, in other words, when the neutral activation button 32 is disengaged and the roller-type button 29 operably can engage the articulation system).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical instrument assembly, as disclosed by Shelton, with a bailout engagement feature wherein said bailout engagement feature is configured to prevent said manually-actuatable member from operably engaging said articulation system until said articulation bailout is activated, as taught by Meloul, with the motivation to lock the articulation system until the articulation system is required to be used by an operator so that the articulation system is operated by mistake.

Regarding claim 9, Shelton, as modified by Meloul discloses the invention as recited in claim 1.
Shelton further discloses a staple cartridge (Shelton – 2034, fig. 31) comprising a plurality of staples removably stored therein (Shelton – col. 26, ll. 59 – 62).

Regarding claim 2, Shelton discloses a surgical instrument assembly (Shelton – 1200, 1300, fig. 26) configured to be attached to and detached from a surgical robot (Shelton – 1000, fig. 23), wherein said surgical instrument assembly comprises: an articulation system (Shelton – 2007, described in col. 30, ll. 26 – 64); a shaft (Shelton – 2008, fig. 26);  an end effector (Shelton – 2012, fig. 26) configured to be articulated relative to said shaft in a first direction and a second direction by way of said articulation system (Shelton – col. 30, ll. 26 – 64 describes articulation system 2007 includes an articulation joint 2011 that enables the surgical end effector 2012 to be articulated about an articulation axis AA-AA that is substantially transverse to the longitudinal tool axis LT-LT); and an articulation bailout (Huitema – 31, fig. 3), comprising: position indication means (Huitema – 69, fig. 3) for displaying an articulated position of said end effector during a use of said articulation bailout (Huitema – fig. 2 shows lever arm 69 may serve as an articulation position indicator); and a manually-actuatable member (Huitema – 37, 38, fig. 3) configured to manually actuate said articulation system in said first direction and said second direction, wherein said manually-actuatable member comprises a ratchet mechanism (Huitema – col. 8, ll. 31 – 53 describes an articulation transmission assembly that allows “ratcheting rotation”).

	Shelton does not explicitly disclose a bailout engagement feature wherein said bailout engagement feature is configured to prevent said manually-actuatable member from operably engaging said articulation system until said articulation bailout is activated.
	However, Meloul teaches a bailout engagement feature (32, fig. 2) wherein said bailout engagement feature is configured to prevent said manually-actuatable member (29, fig. 2) from operably engaging said articulation system until said articulation bailout is activated ([0082] describes when the neutral activation button 32 is engaged, the articulation system is locked preventing the roller-type button 29 from operably engaging the articulation system until the articulation bailout is activated or, in other words, when the neutral activation button 32 is disengaged and the roller-type button 29 operably can engage the articulation system).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical instrument assembly, as disclosed by Shelton, with wherein said bailout engagement feature is configured to prevent said manually-actuatable member from operably engaging said articulation system until said articulation bailout is activated, as taught by Meloul, with the motivation to lock the articulation system until the articulation system is required to be used by an operator so that the articulation system is operated by mistake.

Regarding claim 3, Shelton discloses a surgical instrument assembly (Shelton – 1200, 1300, fig. 26) configured to be attached to and detached from a surgical robot (Shelton – 1000, fig. 23), wherein said surgical instrument assembly comprises: an articulation system (Shelton – 2007, described in col. 30, ll. 26 – 64); a shaft (Shelton – 2008, fig. 26);  an end effector (Shelton – 2012, fig. 26) configured to be articulated relative to said shaft in a first direction and a second direction by way of said articulation system (Shelton – col. 30, ll. 26 – 64 describes articulation system 2007 includes an articulation joint 2011 that enables the surgical end effector 2012 to be articulated about an articulation axis AA-AA that is substantially transverse to the longitudinal tool axis LT-LT); and an articulation bailout (Huitema – 31, fig. 3), comprising: position indication means (Huitema – 69, fig. 3) for displaying an articulated position of said end effector during a use of said articulation bailout (Huitema – fig. 2 shows lever arm 69 may serve as an articulation position indicator); and a manually-actuatable member (Huitema – 37, 38, fig. 3) configured to manually actuate said articulation system in said first direction and said second direction, wherein said articulation system (comprises dual articulation links (Huitema – 35, 36, fig. 3) and dual articulation drivers (Huitema – 53, figs. 7, 8; Figs. 7, 8 shows two drive gears 53 on opposite sides of articulation body 38), and wherein said position indication means is keyed to said dual articulation drivers (Huitema – Fig. 2 shows lever arm 69 used as an articulation position indicator wherein fig. 3 shows lever arm 69 is connected to the two drive gears via the articulation body 38).

	Shelton does not explicitly disclose a bailout engagement feature wherein said bailout engagement feature is configured to prevent said manually-actuatable member from operably engaging said articulation system until said articulation bailout is activated.
	However, Meloul teaches a bailout engagement feature (32, fig. 2) wherein said bailout engagement feature is configured to prevent said manually-actuatable member (29, fig. 2) from operably engaging said articulation system until said articulation bailout is activated ([0082] describes when the neutral activation button 32 is engaged, the articulation system is locked preventing the roller-type button 29 from operably engaging the articulation system until the articulation bailout is activated or, in other words, when the neutral activation button 32 is disengaged and the roller-type button 29 operably can engage the articulation system).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical instrument assembly, as disclosed by Shelton, with a bailout engagement feature configured to prevent said articulation bailout from operably engaging said articulation system until said articulation bailout is activated, as taught by Meloul, with the motivation to lock the articulation system until the articulation system is required to be used by an operator so that the articulation system is operated by mistake.

Regarding claim 7, Shelton discloses a surgical instrument assembly (Shelton – 1200, 1300, fig. 26) configured to be attached to and detached from a surgical robot (Shelton – 1000, fig. 23), wherein said surgical instrument assembly comprises: an articulation system (Shelton – 2007, described in col. 30, ll. 26 – 64); a shaft (Shelton – 2008, fig. 26);  an end effector (Shelton – 2012, fig. 26) configured to be articulated relative to said shaft in a first direction and a second direction by way of said articulation system (Shelton – col. 30, ll. 26 – 64 describes articulation system 2007 includes an articulation joint 2011 that enables the surgical end effector 2012 to be articulated about an articulation axis AA-AA that is substantially transverse to the longitudinal tool axis LT-LT); and an articulation bailout (Huitema – 31, fig. 3), comprising: position indication means (Huitema – 69, fig. 3) for displaying an articulated position of said end effector during a use of said articulation bailout (Huitema – fig. 2 shows lever arm 69 may serve as an articulation position indicator); and a manually-actuatable member (Huitema – 37, 38, fig. 3) configured to manually actuate said articulation system in said first direction and said second direction, wherein said position indication means  comprises an indication dial (Huitema – 69, 70, fig. 3) and antagonistic, dual rack-gears (Huitema – 59, 60, fig. 3) configured to rotate said indication dial when said articulation system articulates said end effector.
	
	Shelton does not explicitly disclose a bailout engagement feature wherein said bailout engagement feature is configured to prevent said manually-actuatable member from operably engaging said articulation system until said articulation bailout is activated..
	However, Meloul teaches a bailout engagement feature (32, fig. 2) wherein said bailout engagement feature is configured to prevent said manually-actuatable member (29, fig. 2) from operably engaging said articulation system until said articulation bailout is activated ([0082] describes when the neutral activation button 32 is engaged, the articulation system is locked preventing the roller-type button 29 from operably engaging the articulation system until the articulation bailout is activated or, in other words, when the neutral activation button 32 is disengaged and the roller-type button 29 operably can engage the articulation system).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical instrument assembly, as disclosed by Shelton, with a bailout engagement feature wherein said bailout engagement feature is configured to prevent said manually-actuatable member from operably engaging said articulation system until said articulation bailout is activated, as taught by Meloul, with the motivation to lock the articulation system until the articulation system is required to be used by an operator so that the articulation system is operated by mistake.

Regarding claim 8, Shelton, as modified by Meloul, discloses the invention as recited in claim 7.
Shelton further discloses said position indication means (Huitema – 69, fig. 3) further comprises a drive shaft (Huitema – 38, fig. 3) and a pinion gear (Huitema – 53, figs. 7, 8), wherein said pinion gear and said indication dial are coupled to said drive shaft, and wherein said dual rack-gears (Huitema – 59, 60, fig. 3) are configured to move in opposite directions when said end effector is articulated and rotates said pinion gear.

Allowable Subject Matter
Claims 4 – 6 are allowable.

Response to Arguments
Applicant’s arguments and amendments, filed 14 July 2022, with respect to the rejection of claims 1 – 3 and 7 – 9 under 35 USC §103 have been fully considered and they are not persuasive.  
Applicant argues:
It seems, however, that the Examiner is taking the position that it would have been obvious to have taken the manually-driven articulation system of Huitema '505 and added it to the robotic-driven instrument of Shelton '969 and then used the Huitema '505 articulation drive system as an articulation bailout system - without providing a sufficient apparent reason for doing so.


	In response to applicant’s argument that the examiner is taking the position that it would have been obvious to have taken the manually-actuatable member and the position indication means of Huitema and added them to the robotic-driven instrument of Shelton without giving any reason or motivation, please note Huitema is incorporated by reference in the invention of Shelton.  Therefore, the examiner is not taking the position that it would have been obvious to have taken the manually-actuatable member and the position indication means of Huitema and added it to the robotic-driven instrument of Shelton; the examiner is taking the position that Shelton anticipates the manually-actuatable member, the position indication means, and the robotic-driven instrument.  
	Applicant further argues:
The Examiner relies on Shelton '969 for a robotic-driven articulation system. The Examiner then relies on FIGS. 1 and 2 of Huitema '505, reproduced below, for an articulation bailout. However, FIGS. 1 and 2 of Huitema '505 do not disclose an articulation bailout; rather, they disclose another articulation drive system. More specifically, a stapler 20 in FIGS. 1 and 2 includes a manually-operated lever arm, or knob, 69 that is rotated to articulate the end effector of the stapler 20. Thus, neither Shelton '969 nor Huitema '505 disclose an articulation bailout.

Further to the above, the Examiner admits that the combination of the devices disclosed in Shelton '969 and Huitema '505 does not include a bailout engagement feature configured to prevent the articulation bailout from operably engaging the articulation system until the articulation bailout is activated. For this missing element, the Examiner relies on Meloul '738. More specifically, the Examiner relies on the instrument depicted in FIG. 1 of Meloul '738, reproduced below, that includes a handle 12, a shaft 14, and an articulatable end effector. As illustrated in FIGS. 2 and 3a of Meloul '738, … the handle 12 includes an articulation drive including a rotatable roller 29 that, when rotated manually, drives the end effector about an articulation region 20. Absent some type of lock, however, the end effector would freely articulate, i.e., articulate uncontrollably. Button 32 provides such a lock. That's all that it is. It's not some type of independent bailout drive. The end effector of Meloul '738 is only movable by the rotatable roller 29 which is always engaged with the end effector. There is no selectively engageable/disengage able articulation drive system or bailout drive. As such, the recited bailout engagement feature of Claim 1 is not disclosed in Meloul '738, or any of the cited references.


Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  That is, applicant does not give any evidence how the limitations in the claims differ from the combination of Shelton and Meloul and simply alleges the combination does not comprise an articulation bailout.  For example, applicant states:
However, FIGS. 1 and 2 of Huitema '505 do not disclose an articulation bailout; rather, they disclose another articulation drive system. More specifically, a stapler 20 in FIGS. 1 and 2 includes a manually-operated lever arm, or knob, 69 that is rotated to articulate the end effector of the stapler 20. Thus, neither Shelton '969 nor Huitema '505 disclose an articulation bailout.

However, applicant gives no evidence how the manually-operated actuator 36 that functions to manually actuate the articulation system in the first direction and the second direction or how the lever arm 69 that functions to display an articulated position of the end effector differ from the language of the claims.  
Regarding, the bailout engagement feature of Meloul, applicant continues to allege the combination does not comprise an articulation bailout and argues the roller-type button 29 of Meloul is always engaged to the end effector; however, the limitation cites “bailout engagement feature is configured to prevent said manually-actuatable member from operably engaging said articulation system” (emphasis added) and Meloul clearly discloses when the neutral activation button 32 is engaged, the articulation system is locked preventing the roller-type button 29 from operably engaging the articulation system [0082]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        20 October 2022
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731